Matter of Hayes v People of State of New York (2016 NY Slip Op 01327)





Matter of Hayes v People of State of New York


2016 NY Slip Op 01327


Decided on February 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2015-10888	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Ronald Hayes, petitioner, 
vPeople of State of New York, respondent.


Ronald Hayes, Dannemora, NY, petitioner pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (Anastasia Spanakos of counsel), for respondent.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the People of the State of New York from using a sentence imposed by the Supreme Court, Queens County, under Queens County Indictment No. 3334/90, as a predicate for an adjudication as a persistent violent felony offender in connection with the petitioner's sentence under Queens County Indictment No. 3982/00, and application by the petitioner to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see  CPLR 506[b]; 7804[b]).
RIVERA, J.P., SGROI, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court